   Case 2:19-cv-00098-MHT-GMB Document 28 Filed 04/30/19 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GAVIN McINNES,                          )
                                        )
     Plaintiff,                         )
                                        )      CIVIL ACTION NO.
     v.                                 )        2:19cv98-MHT
                                        )
THE SOUTHERN POVERTY LAW                )
CENTER, INC.,                           )
                                        )
     Defendant.                         )

                                ORDER

    It is ORDERED that the motion for leave to file

amicus curiae brief in support of defendant’s motion to

dismiss (doc. no. 18) is denied.            The court is convinced

that both sides of this case can adequately present and

argue the issues without outside assistance.

    DONE, this the 30th day of April, 2019.


                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  1
